DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
Applicant has elected not to amend the title.  Examiner maintains his position that the generic title, as drafted, is not useful for search and research purposes because it fails to mention of the inventive concept.  Objection, however, is withdrawn.

Specification
Applicant has elected not to amend the abstract.  Examiner maintains the position that the abstract, as drafted, adds no value to the disclosure.  However, the objection is withdrawn.

Claim Objections
Applicant has amended claim 1; objection is withdrawn.

Claim Rejections - 35 USC § 112
Applicant has amended claims 8 & 9; rejections under this section are withdrawn.

Allowable Subject Matter
Claims 1-6 & 8-13 are allowed.  The following is an examiner’s statement of reasons for allowance:   Regarding claim 1:  Applicant has amended claim 1 to include the subject matter of (now Regarding claim 9:  Applicant has amended claim 9 to cure a 112 issue.  A detailed explanation of reasons for indicating allowable subject matter appears in the action mailed 23 December 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Sundara-Rajan et al. (US PGPUB 2013/0106798 A1) discloses Differential Sensing in an Active Stylus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAURENCE J LEE/               Primary Examiner, Art Unit 2624